Title: To James Madison from Eleazer W. Ripley, October 1816
From: Ripley, Eleazer W.
To: Madison, James



Stanton Va. Octr. ’16

May it please your ExcellencyCapn. Dinsmore late of the Army distinguished himself at Plattsburg  He is a worthy upright man and has lost a large proportion of his property in consequence of the political Law factions of Massts. during the War.
I consider himself some way entitled to the notice and patronage of the Govt.  I have the honor to be Yr. mo. ob. & hble. Ser.

El. W. Ripley

